PER CURIAM.
Vernon Don Williams, former husband, petitioned the trial court to modify the final judgment which dissolved his marriage to Lonnie Elaine Williams and sought contempt sanctions. Former wife *584moved for enforcement and contempt. The matters were set for a hearing and, by-order of February 6, 2001, the petition for modification was denied, former wife’s motion for enforcement was granted and both motions for contempt were denied. Former wife moved for rehearing and that motion was granted in part by order of April 16, 2001. Former husband timely appealed.
Appellant moves this court to dismiss the appeal without prejudice, contending that a subsequent order issued by the trial court has rendered the earlier ruling interlocutory and not appealable. Appellant overlooks the fact that the order of February 6 was a final and appealable order insofar as it denied his petition for modification of the final judgment. Grafman v. Grafman, 488 So.2d 115 (Fla. 3d DCA 1986). The final order was rendered when rehearing was denied. Fla. R.App. P. 9.020(h)(1). Proceedings in the trial court relating to his former wife’s requests for enforcement of the final judgment do not affect the finality of the February 6 order or this court’s jurisdiction to review it.
MOTION DENIED.
ALLEN, C.J., BROWNING and POLSTON, JJ., concur.